Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021, 07/31/2020 and 06/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see p.1, filed on 06/23/2022, with respect to restriction requirements have been fully considered and are persuasive.  The restriction requirement of 05/13/2022 has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ewert et al. (DE 10309769 B4), hereinafter ‘Ewert’, in view of Halalay et al. (US 2004/0257094 A1), hereinafter ‘Halalay’, and in further view of M. Flatscher et al., "Measurement of complex dielectric material properties of ice using electrical impedance spectroscopy," 2016 IEEE SENSORS, 2016, pp. 1-3, doi: 10.1109/ICSENS.2016.7808533, hereinafter ‘Flatscher’.

With regards to Claim 1, Ewert discloses a method for determining an aggregate state of an aqueous operating liquid in an operating liquid container for a motor vehicle (The arrangement according to the invention can be advantageously used on containers for receiving the windscreen wiper cleaning fluid of motor vehicles and allows not only the monitoring of the level and statements about the nature of the cleaning fluid. For example, soiling of the wash water can be detected or the frost resistance of the liquid present in the container can be determined, P.5); wherein the operating liquid container has at least one capacitor which is fastened to a container wall of the operating liquid container and has a first electrode and a second electrode opposite said first electrode (The 1 and 2 show a section through the arrangement of a fountain solution tank in a motor vehicle. The measuring arrangement uses a capacitive method, in which with a level capacitor, the amount of a liquid 2 in the container 1 for wiping water, which consists of an electrically nonconductive material, is determined. An external level electrode 3.1 This capacitor consists of a metal surface, which is outside the container wall, but in the vicinity. The metal surface may consist of a glued or sprayed electrically conductive material… The second electrode of the level condenser forms in the container 1 located liquid 2 in cooperation with an electrode connection 3.2 , which is preferably arranged on the container bottom. From the changing at different level capacity of this capacitor, a signal can be obtained, which in the container 1 existing amount of liquid characterized, P.6).
Ewert, while disclosing a capacitive measurement, also implies applying at least a first alternating voltage to the capacitor at a first frequency.
However, Ewert does not specifically disclose wherein a first frequency of the first alternating voltage corresponds to a lower frequency limit (fmin); determining and storing (B) a first impedance of the capacitor for the first frequency.
Halalay discloses the method comprising: applying (A) at least a first alternating voltage to the capacitor, wherein a first frequency of the first alternating voltage corresponds to a lower frequency limit (fmin); determining a first impedance of the capacitor for the first frequency (The impedance instrumentation 14 monitors the impedance of a fluid within a reservoir 15 based on a signal from a measuring cell 18. The impedance instrumentation 14 includes a multi-frequency (i.e. includes lower frequency limit, added by examiner) AC generator that applies a periodic electrical signal across the cell 18. The cell 18 sends a response signal to the impedance instrumentation, which uses the signal to determine the impedance of the fluid [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, to apply voltage corresponding to different frequency ranges to the capacitor to distinguish different frequency responses related to the impedance as known in the art.
The combination of references does not specifically disclose determining (C) a first phase angle (pl) from the first impedance; and determining (D) that the operating liquid located in the operating liquid container is in a solid aggregate state when the first phase angle (pl) is greater than a first critical angle.
Flatscher discloses determining (C) a first phase angle (pl) from the first impedance; and determining (D) that the operating liquid located in the operating liquid container is in a solid aggregate state when the first phase angle (pl) is greater than a first critical angle (Fig.1 shows from the complex permittivity graph, at low frequencies the calculated impedance angle of solid ice is greater than a first critical angle for water, based on the simplified relationship between complex permittivity and impedance angle as followed:                          
                            
                                
                                    ε
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    ε
                                
                                
                                    r
                                
                                
                                    '
                                
                            
                            -
                            j
                            
                                
                                    ε
                                
                                
                                    r
                                
                                
                                    '
                                    '
                                
                            
                        
                      - complex permittivity (dielectric constant)
                        
                            C
                            =
                            
                                
                                    ε
                                
                                
                                    0
                                
                            
                            
                                
                                    ε
                                
                                
                                    r
                                
                            
                            S
                            /
                            h
                        
                                             (1)
                        
                            Z
                            =
                            
                                
                                    1
                                
                                
                                    j
                                    ω
                                    C
                                
                            
                        
                                                     (2), added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, and in further view of Flatscher, to determine operating liquid in the container is in a solid aggregate state by comparing the impedance angle with specific angle values following specific determining conditions such as when the phase angle (pl) is greater than a specific predetermined critical angle, to improve fluid state detection accuracy without physical inspection of the fluid container.


With regards to Claim 10, Ewert, in view of Halalay, and in further view of Flatscher, discloses the claimed limitations as discussed in Claim 1.
Ewert additionally discloses An operating liquid container comprising: an interior (2) of the operating liquid container is delimited by a ceiling wall, a bottom wall, and a sidewall which connects the bottom wall to the ceiling wall (Fig.1 shows container comprising bottom wall, ceiling and side wall connecting bottom wall and ceiling, added by examiner); an electronic evaluator which is electrically connected to the first electrode and to the second electrode (The invention relates to an arrangement for determining state variables for liquids in a closed non-metallic container, in which state variables are detected by a capacitive sensor and the signals are fed to an evaluation unit, p.2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, and in further view of Flatscher, to configure the evaluator to determine the state of the container fluid by comparing the determined impedance angle from measurements with some particular predetermined impedance angle values to improve fluid state detection accuracy without physical inspection of the fluid container.
Claims 2 and 3, are rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, in further view of Flatscher, and further in view of Beste et al. (WO 2015/199661 A1), hereinafter ‘Beste’.

With regards to Claim 2, Ewert, in view of Halalay, and in further view of Flatscher, discloses the claimed invention as discussed in Claim 1.
However, Ewert does not specifically disclose applying (E) a second alternating voltage to the capacitor , wherein a second frequency of the second alternating voltage corresponds to an upper frequency limit (fmax); determining and storing (F) a second impedance of the capacitor for the second frequency; determining (G) a second phase angle (p2) from the second impedance; and determining (H) that the operating liquid located in the operating liquid container is partially in a solid and partially in a liquid aggregate state when the first phase angle ( Dl) is smaller than the first critical angle and a difference between the second phase angle (p2) and the first phase angle (pl) is greater than a second critical angle.
Halalay discloses applying (E) a second alternating voltage to the capacitor , wherein a second frequency of the second alternating voltage corresponds to an upper frequency limit (fmax); determining an impedance of the capacitor for the frequency (The impedance instrumentation 14 monitors the impedance of a fluid within a reservoir 15 based on a signal from a measuring cell 18. The impedance instrumentation 14 includes a multi-frequency (i.e. includes upper frequency limit, added by examiner) AC generator that applies a periodic electrical signal across the cell 18. The cell 18 sends a response signal to the impedance instrumentation, which uses the signal to determine the impedance of the fluid [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, to apply voltage corresponding to different frequency ranges to the capacitor to distinguish different frequency responses related to the impedance as known in the art.
The combination of references does not specifically disclose determining (G) a second phase angle (p2) from the second impedance; and determining (H) that the operating liquid located in the operating liquid container is partially in a solid and partially in a liquid aggregate state when the first phase angle ( Dl) is smaller than the first critical angle and a difference between the second phase angle (p2) and the first phase angle (pl) is greater than a second critical angle.
Beste discloses determining (G) phase angle (p2) from the impedance; and determining (H) that the operating liquid located in the operating liquid container is partially in a solid and partially in a liquid aggregate state (Figure 9 illustrates example phase angle fingerprints for a tuned spacer fluid and for Portland cement prior to setting and after setting. As shown in Figure 9, the phase angle (Θ in equations (l)-(4) described earlier) between the sensed voltage and current signals, when graphed with respect to sweep frequency, contains a specific fingerprint for tuned spacer fluid (curve C) cement slurry(curve A) and the set cement (curve B). Drill mud, water-based mud, or other fluids will also have varying phase angle fingerprints. A system, for example surface system 38 (Figure 1) can use phase angle fingerprints to distinguish fluids from one another. In particular, cement slurry, set cement, tuned spacer fluid, and water-based mud will have different phase angle fingerprints when graphed relative to frequency [0048]; Fig.9 shows partial solid-liquid (i.e. slurry) fingerprint determination based on the specific phase angle and frequency ranges, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, in further view of Flatscher, and further in view of Beste, to determine the state of the container content by comparing the impedance angles with specific angle values following specific determining conditions such as the first phase angle is smaller than the first critical angle and a difference between the second phase angle (p2) and the first phase angle (pl) is greater than a second critical angle to improve fluid state detection accuracy without physical inspection of the fluid container.


With regards to Claim 3, Ewert, in view of Halalay, in further view of Flatscher, and further in view of Beste, discloses the claimed invention as discussed in Claim 2.
However, Ewert does not specifically disclose determining (I) that the operating liquid located in the operating liquid container is in a liquid aggregate state when the first phase angle (pl) is smaller than the first critical angle and a difference between the second phase angle (p2) and the first phase angle (pl) is smaller than the second critical angle.
Flatscher discloses determining (I) that the operating liquid located in the operating liquid container is in a liquid aggregate state (Fig.1 shows from the complex permittivity graph, at low frequencies the calculated impedance angle of liquid water is smaller than a first critical angle for ice, based on the simplified relationship between complex permittivity and impedance angle as followed:                          
                            
                                
                                    ε
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    ε
                                
                                
                                    r
                                
                                
                                    '
                                
                            
                            -
                            j
                            
                                
                                    ε
                                
                                
                                    r
                                
                                
                                    '
                                    '
                                
                            
                        
                      - complex permittivity (dielectric constant)
                        
                            C
                            =
                            
                                
                                    ε
                                
                                
                                    0
                                
                            
                            
                                
                                    ε
                                
                                
                                    r
                                
                            
                            S
                            /
                            h
                        
                                             (1)
                        
                            Z
                            =
                            
                                
                                    1
                                
                                
                                    j
                                    ω
                                    C
                                
                            
                        
                                                     (2), added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, in further view of Flatscher, and further in view of Beste, to determine the state of the container content by comparing the impedance angles with specific angle values following specific determining conditions such as the first phase angle (p1) is smaller than the first critical angle and a difference between the second phase angle (p2) and the first phase angle (pl) is smaller than the second critical angle, to improve fluid state detection accuracy without physical inspection of the fluid container.


Claims 4 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, Flatscher, Beste, in further view of Isao Otake (JP07-005135A), hereinafter ‘Otake’ and further in view of El-Raouf, M. (2017). “Completely automated system for capacitance measurement through new accurate capacitance box”, International Journal of Metrology and Quality Engineering. 8. 22. 10.1051/ijmqe/2017017., hereinafter ‘El-Raouf’.

With regards to Claim 4, Ewert, in view of Halalay, in further view of Flatscher, and further in view of Beste, discloses the claimed invention as discussed in Claim 3.
However, Ewert does not specifically disclose determining (C') a first capacitance (C1) of the capacitor from the first impedance; determining (G') a second capacitance (C2) of the capacitor from the second impedance; determining (L) a relative deviation of the second capacitance (C2) from the first capacitance (C1); and determining (D) that the operating liquid located in the operating liquid container is in a solid aggregate state when the relative deviation of the second capacitance (C2) from the first capacitance (C1) is greater than a first capacitance deviation (ΔC1).
Otake discloses determining (C') a first capacitance (C1) of the capacitor from the first impedance; determining (G') a second capacitance (C2) of the capacitor from the second impedance; determining (L) a deviation of the second capacitance (C2) from the first capacitance (C1); and determining (D) that the operating liquid located in the operating liquid container is in a solid aggregate state (Since the impedance is basically expressed as Z = 1 / ω c when an AC voltage is applied to an electrode, the impedance changes when the value of c changes. When an AC voltage of high frequency is applied to water and ice, there is a considerable difference in the respective dielectric constants, but when an AC voltage of a low frequency is applied, there is little difference in the respective dielectric constants. Because of the fact that the change in the capacitance of each of c is different from each other, a difference in the amount of change in the impedance also occurs, thereby enabling discrimination between rain and snow [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher, Beste, and in further view of Otake, to determine the state of the container content based on the change in capacitance to improve fluid state detection accuracy without physical inspection of the fluid container.
El-Raouf discloses relative deviation of the capacitance (Using an Agilent E4980A LCR meter some measurements have been carried out and many parameters have been determined to evaluate the performance of the introduced CB. The fifteen output capacitance steps values of each decade have been measured separately and the relative deviation for each capacitance step from its nominal value has been computed according to the following simple equation: Relative deviation = (Actual value - Nominal value) / Nominal value, p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, to determine the state of the container content by comparing the relative deviation of the capacitance values following specific determining conditions such as the relative deviation of the second capacitance (C2) from the first capacitance (C1) is greater than a first capacitance deviation (ΔC1), to improve fluid state detection accuracy and reliability (Therefore, the relative deviation limits for this CB have been found in the rage from ±5x10-5 to ±5x10-4, which is very satisfactory level of accuracy, p.4; Therefore, the new CB is very reliable during manual or automatic calibrations of the capacitance meters, p.8, El-Raouf).
With regards to Claim 5, Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, discloses the claimed invention as discussed in Claim 4.
However, Ewert does not specifically disclose determining (H) that the operating liquid located in the operating liquid container is partially in a solid and partially in a liquid aggregate state when the relative deviation of the second capacitance (C2) from the first capacitance (C1) is smaller than the first capacitance deviation (ΔC1) and greater than a second capacitance deviation (ΔC2).
Beste discloses determining (H) that the operating liquid located in the operating liquid container is partially in a solid and partially in a liquid aggregate state (Figure 9 illustrates example phase angle fingerprints for a tuned spacer fluid and for Portland cement prior to setting and after setting. As shown in Figure 9, the phase angle (Θ in equations (l)-(4) described earlier) between the sensed voltage and current signals, when graphed with respect to sweep frequency, contains a specific fingerprint for tuned spacer fluid (curve C) cement slurry(curve A) and the set cement (curve B). Drill mud, water-based mud, or other fluids will also have varying phase angle fingerprints. A system, for example surface system 38 (Figure 1) can use phase angle fingerprints to distinguish fluids from one another. In particular, cement slurry, set cement, tuned spacer fluid, and water-based mud will have different phase angle fingerprints when graphed relative to frequency [0048]; Fig.9 shows partial solid-liquid (i.e. slurry) fingerprint determination based on the specific phase angle and frequency ranges, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, to determine the state of the container fluid by comparing the relative deviation of the capacitance values following specific determining conditions such as the relative deviation of the second capacitance (C2) from the first capacitance (C1) is smaller than the first capacitance deviation (ΔC1) and greater than a second capacitance deviation (ΔC2),to improve fluid state detection accuracy and reliability (Therefore, the relative deviation limits for this CB have been found in the rage from ±5x10-5 to ±5x10-4, which is very satisfactory level of accuracy, p.4; Therefore, the new CB is very reliable during manual or automatic calibrations of the capacitance meters, p.8, El-Raouf).


With regards to Claim 6, Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, discloses the claimed limitations as discussed in Claim 5.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, to determine the state of the container fluid by comparing the relative deviation of the capacitance values following specific determining conditions such as the relative deviation of the second capacitance (C2) from the first capacitance (C1) is smaller than a second capacitance deviation (ΔC2),to improve fluid state detection accuracy and reliability (Therefore, the relative deviation limits for this CB have been found in the rage from ±5x10-5 to ±5x10-4, which is very satisfactory level of accuracy, p.4; Therefore, the new CB is very reliable during manual or automatic calibrations of the capacitance meters, p.8, El-Raouf).


With regards to Claim 7, Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, discloses the claimed limitations as discussed in Claim 1 and 4.


With regards to Claim 8, Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, discloses the claimed limitations as discussed in Claim 5 and 7.


With regards to Claim 9, Ewert, in view of Halalay, Flatscher, Beste, in further view of Otake and further in view of El-Raouf, discloses the claimed limitations as discussed in Claim 6 and 8.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, in further view of Flatscher, and further in view of Chen et al. (CN 104880234 A), hereinafter ‘Chen’.
Ewert, in view of Halalay, and in further view of Flatscher, discloses the claimed invention as discussed in Claim 10.
However, Ewert does not specifically disclose the capacitor is embedded in the container wall.
Chen discloses the capacitor is embedded in the container wall (the liquid level detecting capacitor designed pattern processing moulding 3, liquid reference capacitor 5 and ambient reference capacitor 4 is embedded on the surface of the container wall or container wall interlayer, p.9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, in further view of Flatscher, and further in view of Chen, to embed the capacitor in the container wall to improve the structural stability of the capacitor during measurement and thus providing improved accuracy.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, Flatscher, in further view of Chen, and further in view of Kelce Wilson (US 20080164223 A1), hereinafter ‘Wilson’.
Ewert, in view of Halalay, in further view of Flatscher, and further in view of Chen, discloses the claimed invention as discussed in Claim 11.
However, Ewert does not specifically disclose the bottom wall has an elevation extending into the interior of the operating liquid container; and the first electrode and the second electrode of the capacitor are embedded in the elevation.
Wilson discloses the bottom wall has an elevation extending into the interior of the operating liquid container (Fig.4 shows the container 204 has an elevated platform 101 from the floor that extends into the interior of the operating liquid container, p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher , in further view of Chen, and further in view of Wilson, to embed first and second electrode of the capacitor in the elevation to ensure proximity with the fluid, thus providing improved measurement accuracy.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, Flatscher, Chen, in further view of Wilson, and further in view of Gibbons et al. (KR 950012792 B1), hereinafter ‘Gibbons’.
Ewert, in view of Halalay, Flatscher in further view of Chen, and further in view of Wilson, discloses the claimed invention as discussed in Claim 12.
However, Ewert does not specifically disclose the container wall comprises an outer layer, an inner layer facing the interior of the operating liquid container, and a bonding layer arranged in between; and the first electrode and the second electrode of the at least one capacitor are arranged between the outer layer and the bonding layer.
Gibbons discloses the container wall comprises an outer layer, an inner layer facing the interior of the operating liquid container, and a bonding layer arranged in between (Fig.1-3 shows the container wall comprises an outer layer, an inner layer facing the interior of the operating liquid container, and a bonding layer arranged in between, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher , Chen, in further view of Wilson, and further in view of Gibbons, to arrange the first electrode and the second electrode of the capacitor between the outer layer and the bonding layer to provide structural stability to the capacitor plates and to protect the capacitor from external influence so that the measurement sensitivity and accuracy is improved.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, Flatscher, Chen, Wilson, in further view of Gibbons, and further in view of Akama et al. (JP 2001223039 A), hereinafter ‘Akama’.
Ewert, in view of Halalay, Flatscher, Chen, in further view of Wilson, and further in view of Gibbons, discloses the claimed invention as discussed in Claim 13.
However, Ewert does not specifically disclose the container wall has a shielding layer and an insulating layer ; the shielding layer is arranged between the outer layer and the first and second electrodes and the insulating layer is arranged between the shielding layer and the first and second electrodes.
Akama discloses a shielding layer and an insulating layer (Fig.16 shows insulating layer 92 between conductor 91 and shielding layer 93, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher , Chen, Wilson, in further view of Gibbons, and further in view of Akama, so that the container wall has a shielding layer between the outer layer and the first and second electrodes and an insulating layer between the shielding layer and the first and second electrodes to improve protection against electromagnetic interference and improve SNR.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ewert, in view of Halalay, Flatscher, Chen, Wilson, Gibbons, in further view of Akama, and further in view of N. L. Dao, "A comparison between LDPE and HDPE cable insulation properties following lightning impulse ageing," 2010 10th IEEE International Conference on Solid Dielectrics, 2010, pp. 1-4, doi: 10.1109/ICSD.2010.5567944., hereinafter ‘Dao’.
Ewert, in view of Halalay, Flatscher , Chen, Wilson, in further view of Gibbons, and further in view of Akama, discloses the claimed invention as discussed in Claim 14.
However, Ewert does not specifically disclose the insulating layer has the same dielectric conductivity as the inner layer and/or the outer layer.
Dao discloses insulating layer dielectric conductivity (With LDPE, there is almost no difference in dielectric loss between aged and unaged samples (Fig. 10), p.2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert, in view of Halalay, Flatscher , Chen, Wilson, Gibbons, in further view of Akama, and further in view of Dao, to use the insulating layer with the same dielectric conductivity as the inner and/or outer layer so that the measurement accuracy is improved despite of aging and other surrounding factors (In the case of LDPE, there is no significant difference between aged and unaged samples, p.3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Philip Jarvinen (US 7439877 B1) discloses means to confirm that ice is present using algorithm to check for a match between the vector angle and vector magnitude calculated from the converted impedance data at the preselected frequency with a similar vector constructed from stored laboratory data for ice.
Yamazaki et al. ( JP 2009110849 A) discloses about precise determination of freezing and defrosting at water storage part in a fuel cell system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                          





.